Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 9, 2014

                                      No. 04-14-00380-CV

                                         Leola STUART,
                                            Appellant

                                                 v.

                                        Estelita JUDSON,
                                             Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 391869
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
        Appellant filed her brief on September 2, 2014. The brief does not comply with Rule
38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief
violates Texas Rule of Appellate Procedure 38 in that it does not: (1) include a table of contents;
(2) include an index of authorities; (3) include a brief statement of the issues presented, setting
out what errors were allegedly committed by the trial court; (4) include a statement of facts with
record references; (5) include argument with appropriate citation to authorities and the appellate
record; or (6) include an appendix. See id. R. 38.1(b) (requiring table of contents), 38.1(c)
(requiring index of authorities), 38.1(f) requiring statement of issues presented, 38.1(g)
(requiring statement of facts with record reference), 38.1(i) (requiring argument with appropriate
citation to authority and record; 38.1(k) (requiring appendix with copy of judgment or other
appealable order, any jury charge and verdict form, any findings of fact and conclusions of law,
and text of applicable rules, regulations, ordinances, statutes, constitutional provisions, or other
law on which argument is based, or any contract or other document central to argument).
Moreover, we cannot discern from appellant’s brief the nature of the action, the relief granted or
denied below, nor the exact nature of the complaints appellant is asserting on appeal.

       Although substantial compliance with Rule 38.1 is generally sufficient, this court may
order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id.
R. 38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.1.
         Accordingly, we ORDER appellant’s brief stricken and ORDER appellant to file an
amended brief in this court on or before September 19, 2014. The amended brief must correct
the violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5,
38.1. If the amended brief does not comply with this order, we “may strike the brief, prohibit
[appellant] from filing another, and proceed as if [appellant] had failed to file a brief.” See id. R.
38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss appeal if appellant fails to timely
file brief).
        We recognize that appellant represents herself on appeal, i.e., is acting pro se. However,
the law is clear that pro se litigants are held to the same standards as licensed attorneys and must
comply with all applicable rules of procedure, including the rules governing appellate briefs.
Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se litigant is
required to properly present her case on appeal just as she is required to properly present her case
to the trial court. Id. Accordingly, we will not apply different standards merely because an
appeal is brought by a litigant acting without advice of counsel. Id.
        If appellant timely files a brief that complies with this order, appellee’s brief will be due
thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court